DETAILED ACTION
This communication is a first Office Action Non-Final rejection on the merits. Claims 1-20 as originally filed are currently pending and considered below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013 is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims recite a device and method, satisfying the statutory categories of a process and machine; therefore, the claims pass step 1 of the eligibility analysis. For step 2A, the claim(s) are directed
to a modeling of a business logic representation model that utilize action and data models to establish a graphical visualization. This represents method of organizing human activities in the form of business logic representation via action and data models, further defining practice that can be performed by people absent the recitation to a computer. The selecting step of establishing a plurality of action models and a plurality of data models according to a plurality of action metadata and establishing an action logic graph according to the action models and the data models is further defining a certain method of organizing human activities. Additionally, this is supported by what applicant stated in [0002] of the specification, “conventional business logic means that most of the current systems are passively operated by users or are used to assist manual data processing rather than being used to replacing people. In other words, the conventional business logic indicates that actually, a large amount of operations are still initiated and completed manually.” 
Using Claim 1 as a representative example that is applicable to claims 2-20, the abstract idea is
defined by the elements of:
	A modeling device of a business logic representation model, comprising: a memory device, configured to store a plurality of units; and a processing device, coupled to the memory device, wherein the processing device executes the units to establish a plurality of action models and a plurality of data models according to a plurality of action metadata and establish an action logic graph according to the action models and the data models.

The above bolded limitations are reciting a business logic modeling, under its broadest reasonable interpretation, covers performance of the limitations by people but for the recitation of generic computer components. Business logic representation simply optimizes a company’s data procedures in an attempt to effectively manage daily production efforts, which are procedures capable of being carried out by humans in a manual manner. Implementing automated decisions in place of manual workflows (carried out by people) is rather an advantage than necessity. This invention is merely assessing personnel to perform simple business functions as applicant states in the specification, which is further defining the abstract idea. Furthermore, the claim also recites the creation of an action logic graph according to the action models and the data models. This can be done by people using the form of paper and pencil to create models/graphs visualizations based on provided data in workflows. Thus, this serves to further define the abstract idea of the claims. Information management systems for business logic are operations that have been known to be capable of being performed by people manually, and not limited to be carried out via computer for automation.  
This judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional elements of the claim amount to the use of a computer with a memory and processing device to utilize action and data models to establish a graphical visualization of a business logic. They are merely being used as a tool to execute the abstract idea, see MPEP 2106.05(f). This amounts to mere instruction to implement the abstract idea on a computer(s).
The “memory device” and “processing device” are both generic computing devices to perform generic communicating functions such as storing data and instructions, transmitting and receiving data between computers. The “memory device” and “processing device” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of communicating data between users) such that they amount no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
For step 2B, the claim(s) do not include additional elements that are sufficient to amount to
significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using a computer to perform steps that define the abstract idea. This does not render the claims as being eligible. See MPEP 2106.05(f). The additional elements did not add significantly more to the abstract idea because they were simply applying the abstract idea on a computer without any recitation of details of how to carry out the abstract idea. The rationale set forth for the 2nd prong of the eligibility test above is also applicable to the entirety of the claims. This is consistent with the recently issued 2019 PEG.
 Likewise, the rationale set forth for the 2nd prong of the eligibility test above for claim 1 is also applicable to Claim 2-10. In regards to Claim 11, the claim recites similar subject matter to Claim 1, that further define the abstract idea. The claim is directed to a method of modeling a business logic representation model in the form of in the form of "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the business logic modeling steps are recited at a high level of generality such that they could practically be performed by a human. The claim language does not explicitly state the use of a generic computer to carry out the claim limitations. Thus, nothing is claimed but more about the abstract idea so there is nothing to consider at the 2nd prong and step 2B.
In regards to Claims 2, 3, 12 and 13, the applicant is reciting elements that further limit the claims to include an action logic graph formed by action model, a first data model, and a second data model and metadata. This is further defining the abstract idea defined in Claim 1 and 11.  Nothing is claimed but more about the abstract idea so there is nothing to consider at the 2nd prong and step 2B. 
In regards to Claims 4 and 14, the claims recite additional elements of “a processing device” that generates action metadata according to inputted data, further defining the abstract idea. In this case, the processing device is a generic computing device to perform generic communicating functions such as transmitting and receiving data between computers. For step 2B, the claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using a computer to perform steps that define the abstract idea. This does not render the claims as being eligible. See MPEP 2106.05(f).
In regards to Claims 5, 6, 15 and 16, the applicant is reciting elements that further limit the claim to include action metadata and models to perform business logic executions, which is further defining the abstract idea. Nothing is claimed but more about the abstract idea so there is nothing to consider at the 2nd prong and step 2B. 
In regards to Claims 7 and 8, the claims recite additional elements of “a processing device” that establishes data mapping relationship according to inputted data and natural language processing, further defining the abstract idea. In this case, the processing device is a generic computing device to perform generic communicating functions such as transmitting and receiving data between computers. For step 2B, the claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using a computer to perform steps that define the abstract idea. This does not render the claims as being eligible. See MPEP 2106.05(f).
In regards to Claims 9, 10 and 20, the claims recite additional elements of “a processing device” configured to adjust and access the action models, data models, action logic graph, and the data mapping relationship, on a “display device”, further defining the abstract idea. The processing device is a generic computing device to perform generic communicating functions such as transmitting and receiving data between computers.  The display device is a generic computing device to perform generic communicating functions such displaying graphical visualizations. For step 2B, the claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using a computer to perform steps that define the abstract idea. This does not render the claims as being eligible. See MPEP 2106.05(f).
In regards to Claims 17, 18 and 19, the applicant is reciting elements that further limit the claim to include establishing data mapping relationship according to inputted data and natural language processing. This is further defining the abstract idea. Nothing is claimed but more about the abstract idea so there is nothing to consider at the 2nd prong and step 2B. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1, 4-7, 10-11, 14-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manikonda et al. (US 2018/0218272). 
Manikonda et al. is directed to computer-implemented system and method for autonomously generating a domain model and/or an action model based on unstructured data that is provided. Thus, the computer-implemented method can comprise generating, by the system, an action model based on the domain model, in which the action model can comprise an action transition for accomplishing a goal. (See Abstract)

In regards to Claim 1, Manikonda et al. teaches a modeling device of a business logic representation model, comprising (See Abstract):
a memory device, configured to store a plurality of units (See pg.1 ¶ [0004], “The system can comprise a memory that stores computer executable components.” Also See Figure 1.)
a processing device, coupled to the memory device, wherein the processing device executes the units to establish a plurality of action models and a plurality of data models according to a plurality of action metadata and establish an action logic graph according to the action models and the data models (See pg. 1 ¶ [0004], “The system can also comprise a processor, operably coupled to the memory, and that executes the computer executable components stored in the memory.” , Also See pg.2 ¶ [0026], “The planning component 108 can facilitate generating an action model based on unstructured data and a plan based on the action model, wherein the plan can facilitate an increase likelihood of accomplishing a goal. The term "unstructured data" can refer to digital data presented in unrestricted natural language and meant for human con­sumption. Unstructured data can include, but is not limited to: social media posts and/or commentary, and associated metadata” and Also See pg.5 ¶ [0042], “Also, the probability component 118 can generate an action model represented as a precedence graph that illus­trates actions and the transi­tions between different actions that are associated with weights. For example, a precedence graph can illustrate the plan traces determined by the trace component 116 along with the associate probabilities determined by the probability component 118.”)


In regards to Claim 4, Manikonda et al. further teaches:
wherein the action metadata is generated by the processing device according to an externally-inputted data configuration parameter (See pg.2 ¶ [0026], “The planning component 108 can facilitate generating an action model based on unstructured data and a plan based on the action model, wherein the plan can facilitate an increase likelihood of accomplishing a goal. The term "unstructured data" can refer to digital data presented in unrestricted natural language and meant for human con­sumption. Unstructured data can include, but is not limited to: social media posts and/or commentary, and associated metadata” Also See pg.1 ¶ [0005], “The program instructions can be executable by a processing component to cause the processing component to extract a plurality of actions from unstructured data presented in a non-numerical language”)

In regards to Claim 5, Manikonda et al. further teaches:
wherein the action models correspond to a plurality of business logic executions (See pg.1 ¶ [0005], “The program instructions can be executable by a processing component to cause the processing component to extract a plurality of actions from unstructured data presented. The program instructions can further cause the processing component to generate a domain model based on the plurality of actions. Also, the program instructions can cause the processing component to generate an action model based on the domain model. The action model can comprise a sequence of actions for accomplishing the goal.”)

In regards to Claim 6, Manikonda et al. further teaches:
wherein the data models comprise data required by the action models to perform business logic executions and generated data (See pg.3 ¶ [0033], “Once the extraction component 110 identifies and extracts unstructured data relating to the subject goal, the action component 112 can determine one or more actions, and their potential parameters, described in the unstructured data. The action component 112 can extract fragments of the unstructured data to constitute action names and/or action parameters for generating an action model.”)

In regards to Claim 7, Manikonda et al. further teaches:
wherein the processing device establishes a data mapping relationship between different data models of different business logics to establish the action logic graph (See pg.5 ¶ [0042], “the probability component 118 can determine probabilities that establish a relationship between different action names in a set of plan traces. Also, the probability component 118 can generate an action model represented as a precedence graph that illustrates actions (e.g., cluster representatives) and the transitions between different actions that are associated with weights. For example, a precedence graph can illustrate the plan traces (e.g., sequence of actions) determined by the trace component 116 along with the associate probabilities determined by the probability component 118. Referring again to FIG. 1, one or more action models generated by the probability component 118 can be kept in the memory 120 via an action model database 126.  Also See pg. 1 ¶ [0004], “The system can also comprise a processor, operably coupled to the memory, and that executes the computer executable components stored in the memory.”)

In regards to Claim 10, Manikonda et al. teaches:
wherein the processing device accesses the action logic graph according to a graph query instruction and displays the action logic graph through a display device (See pg.2 ¶ [0026], “The planning component 108 can facilitate generating an action model based on unstructured data and a plan based on the action model, wherein the plan can facilitate an increase likelihood of accomplishing a goal. The term "unstructured data" can refer to digital data presented in unrestricted natural language and meant for human con­sumption. Unstructured data can include, but is not limited to: social media posts and/or commentary, and associated metadata”. Also See pg.5 ¶ [0042], “Also, the probability component 118 can generate an action model represented as a precedence graph that illus­trates actions and the transi­tions between different actions that are associated with weights. For example, a precedence graph can illustrate the plan traces determined by the trace component 116 along with the associate probabilities determined by the probability component 118.”)

In regards to Claim 11, Manikonda et al.  further teaches a modeling method of a business logic representation model (See Abstract): 
establishing a plurality of action models and a plurality of data models according to a plurality of action metadata; and establishing an action logic graph according to the action models and the data models. (See pg.2 ¶ [0026], “The planning component 108 can facilitate generating an action model based on unstructured data and a plan based on the action model, wherein the plan can facilitate an increase likelihood of accomplishing a goal. The term "unstructured data" can refer to digital data presented in unrestricted natural language and meant for human con­sumption. Unstructured data can include, but is not limited to: social media posts and/or commentary, and associated metadata”, Also See pg.5 ¶ [0042], “Also, the probability component 118 can generate an action model represented as a precedence graph that illus­trates actions and the transi­tions between different actions that are associated with weights. For example, a precedence graph can illustrate the plan traces determined by the trace component 116 along with the associate probabilities determined by the probability component 118” Also See Fig. 2)

In regards to Claim 14, Manikonda et al. further teaches:
wherein the action metadata is generated by the processing device according to an externally-inputted data configuration parameter (See pg.2 ¶ [0026], “The planning component 108 can facilitate generating an action model based on unstructured data and a plan based on the action model, wherein the plan can facilitate an increase likelihood of accomplishing a goal. The term "unstructured data" can refer to digital data presented in unrestricted natural language and meant for human con­sumption. Unstructured data can include, but is not limited to: social media posts and/or commentary, and associated metadata” Also See pg.1 ¶ [0005], “The program instructions can be executable by a processing component to cause the processing component to extract a plurality of actions from unstructured data presented in a non-numerical language”)

In regards to Claim 15, Manikonda et al. further teaches:
wherein the action models correspond to a plurality of business logic executions (See pg.1 ¶ [0005], “The program instructions can be executable by a processing component to cause the processing component to extract a plurality of actions from unstructured data presented. The program instructions can further cause the processing component to generate a domain model based on the plurality of actions. Also, the program instructions can cause the processing component to generate an action model based on the domain model. The action model can comprise a sequence of actions for accomplishing the goal.”)

In regards to Claim 16, Manikonda et al. further teaches:
wherein the data models comprise data required by the action models to perform business logic executions and generated data (See pg.3 ¶ [0033], “Once the extraction component 110 identifies and extracts unstructured data relating to the subject goal, the action component 112 can determine one or more actions, and their potential parameters, described in the unstructured data. The action component 112 can extract fragments of the unstructured data to constitute action names and/or action parameters for generating an action model.”)

In regards to Claim 17, Manikonda et al. further teaches:
establishing a data mapping relationship between different data models of different business logics to establish the action logic graph (See pg.5 ¶ [0042], “the probability component 118 can determine probabilities that establish a relationship between different action names in a set of plan traces. Also, the probability component 118 can generate an action model represented as a precedence graph that illustrates actions (e.g., cluster representatives) and the transitions between different actions that are associated with weights. For example, a precedence graph can illustrate the plan traces (e.g., sequence of actions) determined by the trace component 116 along with the associate probabilities determined by the probability component 118. Referring again to FIG. 1, one or more action models generated by the probability component 118 can be kept in the memory 120 via an action model database 126.”) 

In regards to Claim 20, Manikonda et al. further teaches:
accessing the action logic graph according to a graph query instruction, and displaying the action logic graph through a display device (See pg.2 ¶ [0026], “The planning component 108 can facilitate generating an action model based on unstructured data and a plan based on the action model, wherein the plan can facilitate an increase likelihood of accomplishing a goal. The term "unstructured data" can refer to digital data presented in unrestricted natural language and meant for human con­sumption. Unstructured data can include, but is not limited to: social media posts and/or commentary, and associated metadata”. Also See pg.5 ¶ [0042], “Also, the probability component 118 can generate an action model represented as a precedence graph that illus­trates actions and the transi­tions between different actions that are associated with weights. For example, a precedence graph can illustrate the plan traces determined by the trace component 116 along with the associate probabilities determined by the probability component 118.”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Manikonda et al. (US 2018/0218272), in view of Forgy et al. (WO 2005/001627). 
In regards to Claim 2, Manikonda et al. teaches all the elements of the claimed invention as recited in Claim 1.
Manikonda et al. further teaches:
wherein the action logic graph is formed by a plurality of business logic models (See pg.5 ¶ [0042], “Also, the probability component 118 can generate an action model represented as a precedence graph that illus­trates actions and the transi­tions between different actions that are associated with weights.” See pg.1 ¶ [0005], “The program instructions can be executable by a processing component to cause the processing component to extract a plurality of actions from unstructured data presented. The program instructions can further cause the processing component to generate a domain model based on the plurality of actions. Also, the program instructions can cause the processing component to generate an action model based on the domain model. The action model can comprise a sequence of actions for accomplishing the goal.”)
However, Manikonda et al.  fails to explicitly teach wherein each of the business logic models is formed by an action model, a first data model, and a second data model, wherein the action model is disposed between the first data model and the second data model, the first data model acts as data input to input the action model, and the second data model acts as data output to be outputted from the action model.
Forgy et al. is directed to a method for businesses management of systems that include multiple interacting processes and rule sets that are invoked by a common workflow model. (See Abstract)
Forgy et al. teaches: 
wherein the action logic graph is formed by a plurality of business logic models, wherein each of the business logic models is formed by an action model, a first data model, and a second data model, wherein the action model is disposed between the first data model and the second data model, the first data model acts as data input to input the action model, and the second data model acts as data output to be outputted from the action model. (See pg.6 ¶ [0028]- [0029], “In another embodiment of the system, the means for identifying rule parameters detects dependency relationships among rules by input and output parameters. In yet another embodiment of the system, the interface means comprises a graphical user interface. In another aspect, the invention relates to a method for propagating relations between a first business parameter and a second business parameter wherein the first and second 18 business parameters are invoked by a common workflow model. Also See pg.15 ¶ [0062], “Input Parameters: the context data used in the rule and Output Parameters: the context data changed by the rule” Also See pg.2 ¶ [0010], “a workflow may define where inputs are required, the location of decisions nodes and the alternative ranches in output paths”)

Manikonda et al. and Forgy et al. are both considered to be analogous to the claimed invention because they are in the same field of business logic model representation. Therefore, it would have been obvious to one of ordinary still in the art before the effective filing date of the claimed invention to modify the system of Manikonda et al. to include a modeling device of a business logic representation model wherein the action logic graph is formed by a plurality of business logic models, wherein each of the business logic models is formed by an action model, a first data model, and a second data model, wherein the action model is disposed between the first data model and the second data model, the first data model acts as data input to input the action model, and the second data model acts as data output to be outputted from the action model as taught by Forgy et al. This is desirable such that it allows for tracing paths along a first direction through the workflow model from the first business parameter to the second business parameter, and the calculation of the effects on the relations of control flow through the workflow model from the first business parameter to the second business parameter (See [0029]). 
*Examiner noted that prior art recites a mean for data for input, a model that runs the data, and then data that is the output, and interpreted the input and output parameters for the model disclosed by the prior art to equate to “the data model 311 acts as data input to input the action model 312. The data model 313 acts as data output to be outputted from the action model 312” as stated by applicant in the specification. 

In regards to Claim 8, the Manikonda et al. discloses the claimed invention as recited in Claim 7. However, Manikonda et al.  fails to explicitly teach wherein the processing device establishes the data mapping relationship between different data models of different business logics.
Forgy et al.  further teaches:
wherein the processing device establishes the data mapping relationship between different data models of different business logics (See pg.4 ¶ [0020], “In one embodiment, the method includes creating flow graphs for the ordinary procedural code embedded in the workflow model, propagating relations between the nodes in the flow graphs. In another embodiment, the method includes creating flow graphs for the business rules embedded in the workflow model, propagating relations between the nodes in the flow graphs. In yet another embodiment, the multi- valued logic is a two-valued logic.” Also See pg.4 ¶ [0023], “a method for inserting a sequence of workflow steps into a business process model. The method includes comparing the relational information stored for each variable in the sequence to the relational information computed for the business process models, creating computer initialization instructions to initialize each variable in the sequence, and inserting the computer initialization instructions into the business process model such that the computer initialization instructions will be executed before the sequence of workflow steps.”)
natural language processing (See pg.9 ¶ [0039], “As also indicated in Figure 2, the logic from the modelers can be represented in an XML-based format, allowing it to be quickly moved between the RLMS and other business applications. However, in other embodiments the logic can be expressed according to any suitable format, protocol, or programming language.”)

Manikonda et al. and Forgy et al. are both considered to be analogous to the claimed invention because they are in the same field of business logic model representation. Therefore, it would have been obvious to one of ordinary still in the art before the effective filing date of the claimed invention to modify the system of Manikonda et al. to include a modeling device of a business logic representation model wherein the processing device establishes the data mapping relationship between different data models of different business logics through natural language processing as taught by Forgy et al. This is desirable such that it allows for utilizing the established relationships, the relationship modeler can perform impact analysis for rule and process modifications, which include locating and analyzing relations between all the components of business processes, including variables, workflow steps, individual rules, groups of rules, complete rule sets, and even user-defined groupings of workflow steps and rule sets (See [0054]-[0055]). Additionally, the implementation of natural language processing allows for the logic is represented in a common format, it provides a coherent view of business logic across the enterprise (See [0039]).

In regards to Claim 12, Manikonda et al. discloses the claimed invention as recited in Claim 11. 
Manikonda et al. further teaches:
wherein the action logic graph is formed by a plurality of business logic models (See pg.5 ¶ [0042], “Also, the probability component 118 can generate an action model represented as a precedence graph that illus­trates actions and the transi­tions between different actions that are associated with weights.” See pg.1 ¶ [0005], “The program instructions can be executable by a processing component to cause the processing component to extract a plurality of actions from unstructured data presented. The program instructions can further cause the processing component to generate a domain model based on the plurality of actions. Also, the program instructions can cause the processing component to generate an action model based on the domain model. The action model can comprise a sequence of actions for accomplishing the goal.”)
However, Manikonda et al.  fails to explicitly teach wherein each of the business logic models is formed by an action model, a first data model, and a second data model, wherein the action model is disposed between the first data model and the second data model, the first data model acts as data input to input the action model, and the second data model acts as data output to be outputted from the action model.
	Forgy et al. is directed to a method for businesses management of systems that include multiple interacting processes and rule sets that are invoked by a common workflow model. (See Abstract)
Forgy et al. teaches: 
wherein the action logic graph is formed by a plurality of business logic models, wherein each of the business logic models is formed by an action model, a first data model, and a second data model, wherein the action model is disposed between the first data model and the second data model, the first data model acts as data input to input the action model, and the second data model acts as data output to be outputted from the action model. (See pg.6 ¶ [0028]- [0029], “In another embodiment of the system, the means for identifying rule parameters detects dependency relationships among rules by input and output parameters. In yet another embodiment of the system, the interface means comprises a graphical user interface. In another aspect, the invention relates to a method for propagating relations between a first business parameter and a second business parameter wherein the first and second 18 business parameters are invoked by a common workflow model.”)

Manikonda et al. and Forgy et al. are both considered to be analogous to the claimed invention because they are in the same field of business logic model representation. Therefore, it would have been obvious to one of ordinary still in the art before the effective filing date of the claimed invention to modify the system of the Manikonda et al. to include a modeling method of a business logic representation model wherein the action logic graph is formed by a plurality of business logic models, wherein each of the business logic models is formed by an action model, a first data model, and a second data model, wherein the action model is disposed between the first data model and the second data model, the first data model acts as data input to input the action model, and the second data model acts as data output to be outputted from the action model as taught by Forgy et al. This is desirable such that it allows for tracing paths along a first direction through the workflow model from the first business parameter to the second business parameter, and the calculation of the effects on the relations of control flow through the workflow model from the first business parameter to the second business parameter (See [0029]). 
*Examiner noted that prior art recites a mean for data for input, a model that runs the data, and then data that is the output, and interpreted the input and output parameters for the model disclosed by the prior art to equate to “the data model 311 acts as data input to input the action model 312. The data model 313 acts as data output to be outputted from the action model 312” as stated by applicant in the specification. 

In regards to Claim 18, Manikonda et al. discloses the claimed invention as recited in Claim 17. However, Manikonda et al.  fails to explicitly teach wherein the step of establishing the action logic graph further comprises: establishing the data mapping relationship between different data models of different business logics through natural language processing.
Forgy et al.  further teaches:
wherein the processing device establishes the data mapping relationship between different data models of different business logics (See pg.4 ¶ [0020], “In one embodiment, the method includes creating flow graphs for the ordinary procedural code embedded in the workflow model, propagating relations between the nodes in the flow graphs. In another embodiment, the method includes creating flow graphs for the business rules embedded in the workflow model, propagating relations between the nodes in the flow graphs. In yet another embodiment, the multi- valued logic is a two-valued logic.” Also See pg.4 ¶ [0023], “a method for inserting a sequence of workflow steps into a business process model. The method includes comparing the relational information stored for each variable in the sequence to the relational information computed for the business process models, creating computer initialization instructions to initialize each variable in the sequence, and inserting the computer initialization instructions into the business process model such that the computer initialization instructions will be executed before the sequence of workflow steps.”)
natural language processing (See pg.9 ¶ [0039], “As also indicated in Figure 2, the logic from the modelers can be represented in an XML-based format, allowing it to be quickly moved between the RLMS and other business applications. However, in other embodiments the logic can be expressed according to any suitable format, protocol, or programming language.”)

Manikonda et al. and Forgy et al. are both considered to be analogous to the claimed invention because they are in the same field of business logic model representation. Therefore, it would have been obvious to one of ordinary still in the art before the effective filing date of the claimed invention to modify the system of Manikonda et al. to include a modeling device of a business logic representation model wherein the processing device establishes the data mapping relationship between different data models of different business logics through natural language processing as taught by Forgy et al. This is desirable such that it allows for utilizing the established relationships, the relationship modeler can perform impact analysis for rule and process modifications, which include locating and analyzing relations between all the components of business processes, including variables, workflow steps, individual rules, groups of rules, complete rule sets, and even user-defined groupings of workflow steps and rule sets (See [0054]-[0055]). Additionally, the implementation of natural language processing allows for the logic is represented in a common format, it provides a coherent view of business logic across the enterprise (See [0039]).
Claims 3, 9, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Manikonda et al. (US 2018/0218272), in view of Forgy et al. (WO 2005/001627), further in view of Hasija et al. (US 2018/0218295)
In regards to Claim 3, the Manikonda-Forgy combination discloses the claimed invention as recited in Claim 2. However, the Manikonda-Forgy combination to explicitly teach wherein the action metadata respectively corresponds to calling of a plurality of service types. 
Hasija et al. is directed to managing online computer services to create custom business processes, in which a visualization model representing a business process may be provided. If the visualization models a modeling engine may produce a flow model from the visualization model, resulting in a flow model based on the visualization model, such that the flow model includes flow nodes and edges associating the flow nodes (See Abstract).
Hasija et al. teaches: 
wherein the action metadata respectively corresponds to calling of a plurality of service types (See pg.2 ¶ [0040] “In at least one of the various embodiments, each individual service channel may have a corresponding channel flow that supports is particular configuration and/or integration requirements. In at least one of the various embodiments, the channel flow (described in more detail below) may include flow nodes that collect configuration information used during flow design and operation. Such information may include, meta-data sources, authorization method information, field information, or the like.”) 

Manikonda et al., Forgy et al., and Hasija et al., are all considered to be analogous to the claimed invention because they are in the same field of business logic model representation. Therefore, it would have been obvious to one of ordinary still in the art before the effective filing date of the claimed invention to modify the system of the Manikonda-Forgy combination to include wherein the action metadata respectively corresponds to calling of a plurality of service types.  This is desirable such that it allows for channel flows, which may be a variation of flows and flow models, to be arranged to model and perform one or more actions that may be associated with integrating flows with service providers via service channels, including discovering meta-data (See [0147]- [0148]). 

In regards to Claim 9, the Manikonda-Forgy combination discloses the claimed invention as recited in Claim 7. However, the Manikonda-Forgy combination to explicitly teach wherein the processing device adjusts the action models, the data models, and the data mapping relationship according to an externally inputted graph construction setting.
Hasija et al. further teaches:
wherein the processing device adjusts the action models, the data models, and the data mapping relationship according to an externally inputted graph construction setting (See pg.3 ¶ [0057]- [0058],” And, in some embodiments, the modeling engine may be employed to modify the data model to include data transformation rules that correspond to the field type information. In one or more of the various embodiments, field types may be considered to contemplate various kinds of meta-data that may be associated with a field.” Also See pg.22 ¶ [0299]” It will be understood that each block of the flowchart illustration, and combinations of blocks in the flowchart illustration, can be implemented by computer program instructions. These program instructions may be provided to a processor to produce a machine, such that the instructions, which execute on the processor, create means for implementing the actions specified in the flowchart block or blocks.”)

*Examiner noted that look at noted that the claim language “graph construction” is given minimal patentable weight such that is serves as descriptive language with no structure to the claim limitation.
Manikonda et al., Forgy et al., and Hasija et al., are all considered to be analogous to the claimed invention because they are in the same field of business logic model representation. Therefore, it would have been obvious to one of ordinary still in the art before the effective filing date of the claimed invention to modify the system of the Manikonda-Forgy combination to include wherein the processing device adjusts the action models, the data models, and the data mapping relationship according to an externally inputted graph construction setting as taught by Hasija et al. This is desirable such that the modeling engine may be arranged to traverse the visualization model to one or more visualization model nodes that may be associated with the plurality of card user-interfaces, and the modeling engine may be arranged to transform the one or more visualization model nodes into the one or more flow nodes (See [0059]). 

In regards to Claim 13, the Manikonda-Forgy combination discloses the claimed invention as recited in Claim 12. However, the Manikonda-Forgy combination to explicitly teach wherein the action metadata respectively corresponds to calling of a plurality of service types. 
Hasija et al. teaches: 
wherein the action metadata respectively corresponds to calling of a plurality of service types (See pg.2 ¶ [0040] “In at least one of the various embodiments, each individual service channel may have a corresponding channel flow that supports is particular configuration and/or integration requirements. In at least one of the various embodiments, the channel flow (described in more detail below) may include flow nodes that collect configuration information used during flow design and operation. Such information may include, meta-data sources, authorization method information, field information, or the like.”) 

Manikonda et al., Forgy et al., and Hasija et al., are all considered to be analogous to the claimed invention because they are in the same field of business logic model representation. Therefore, it would have been obvious to one of ordinary still in the art before the effective filing date of the claimed invention to modify the system of the Manikonda-Forgy combination to include wherein the action metadata respectively corresponds to calling of a plurality of service types.  This is desirable such that it allows for channel flows, which may be a variation of flows and flow models, to be arranged to model and perform one or more actions that may be associated with integrating flows with service providers via service channels, including discovering meta-data (See [0147]- [0148]). 

In regards to Claim 19, the Manikonda-Forgy combination discloses the claimed invention as recited in Claim 7. However, the Manikonda-Forgy combination to explicitly teach adjusting the action models, the data models, and the data mapping relationship according to an externally inputted graph construction setting.
Hasija et al. further teaches:
adjusting the action models, the data models, and the data mapping relationship according to an externally inputted graph construction setting (See pg.3 ¶ [0057]- [0058],” And, in some embodiments, the modeling engine may be employed to modify the data model to include data transformation rules that correspond to the field type information. In one or more of the various embodiments, field types may be considered to contemplate various kinds of meta-data that may be associated with a field.” Also See pg.22 ¶ [0299]” It will be understood that each block of the flowchart illustration, and combinations of blocks in the flowchart illustration, can be implemented by computer program instructions. These program instructions may be provided to a processor to produce a machine, such that the instructions, which execute on the processor, create means for implementing the actions specified in the flowchart block or blocks.”)

*Examiner noted that look at noted that the claim language “graph construction” is given minimal patentable weight such that is serves as descriptive language with no structure to the claim limitation.
Manikonda et al., Forgy et al., and Hasija et al., are all considered to be analogous to the claimed invention because they are in the same field of business logic model representation. Therefore, it would have been obvious to one of ordinary still in the art before the effective filing date of the claimed invention to modify the system of the Manikonda-Forgy combination to include wherein the processing device adjusts the action models, the data models, and the data mapping relationship according to an externally inputted graph construction setting as taught by Hasija et al. This is desirable such that the modeling engine may be arranged to traverse the visualization model to one or more visualization model nodes that may be associated with the plurality of card user-interfaces, and the modeling engine may be arranged to transform the one or more visualization model nodes into the one or more flow nodes (See [0059]). 







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Kulkarni (US2017/0193016) is directed to method, computer program product and system for building a data model, in response to receiving a plurality of data field(s) as input, a database associated with each of the data fields(s) received is identified.
	Prigge et al. (US2009/0006150) is directed to methods, systems, and software for processing a coherent multi-dimensional business process model.
	Borra et al. (US20200226156) is directed to a system that identifies entities stored within or across a number of data stores and identify relationships between the entities. A relationships graph is generated that represents the entities and the identified relationships between entities, the relationships graph comprising nodes in the relationships graph to represent one or more entities and edges between any two nodes in the relationships graph to represent the identified relationships between the one or more entities represented by each of the two nodes.
All sources listed above are relevant to the disclosed and claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAA WADIE HUSSEIN whose telephone number is (571)-272-0229. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.W.H./
Examiner, Art Unit 3687


/DENNIS W RUHL/Primary Examiner, Art Unit 3687